DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-36, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-27, 29-33, 40, and 43 of copending Application No. 16/764,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claim 24 recites an invention which is a tire having an external sidewall (for claim 23), wherein said sidewall comprises a composition based on an elastomeric 
Regarding claims 24-36, 40, and 41: Copending claim 25-27, 29-33, 40, and 43 recite limitations that overlap the scope of the instant claims.
It is clear that all the elements of the instant claims are found in the copending claims.  The difference between the instant claims and the copending claims lies in the fact that the copending claims require the additional element of a liquid plasticizer having a specified Tg, and are thus more specific.  Thus the invention of the copending claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the copending claims, they are not patentably distinct from the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 23-38, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25, 27-31, 37-39, and 41 of 
Copending claim 22 recites an invention which is a tire having an external sidewall (for claim 23), wherein said sidewall comprises a composition based on an elastomeric matrix, a crosslinking system (for claim 23), and a reinforcing filler (for claim 23). Said elastomeric matrix comprises a butadiene polymer having a glass transition temperature (Tg) ≤ 50 °C, corresponding to the claimed synthetic diene elastomer (for claim 23), and a thermoplastic elastomer comprising a thermoplastic block and an elastomer block. Note that the thermoplastic elastomer of the copending claims does not comprise a polyisobutylene block; the thermoplastic elastomer of the copending claims therefore corresponds to the claimed thermoplastic elastomer (for claim 23).
Regarding claims 24-38, 40, and 41: Copending claims 23-25, 27-31, 37-39, and 41 recite limitations that overlap the scope of the instant claims.
It is clear that all the elements of the instant claims are found in the copending claims.  The difference between the instant claims and the copending claims lies in the fact that the copending claims require the additional element that the composition comprises less than 1.0 phr antiozone wax, and are thus more specific.  Thus the invention of the copending claims is in effect a “species” of the “generic” invention of the instant claims. Since the instant claims are anticipated by the copending claims, they are not patentably distinct from the copending claims; see In re Goodman cited earlier in this Action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 25-31, and 33-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechtenböhmer et al, US2002/0037962.
The examiner notes that Camaño et al, published in Journal of Applied Polymer Science vol. 63, is cited as evidence that claimed properties are inherently met by the composition of Lechtenböhmer
Sample 2 of Lechtenböhmer (¶0073-0079; Tables 1 and 2) discloses a composition comprising emulsion polymerized styrene/butadiene rubber 1502 (ESBR 1502), a solution polymerized styrene/butadiene 1712 (SSBR 1712), Styroflex ® BX 6105, carbon black, corresponding to the claimed reinforcing filler (for claims 23, 40), sulfur, corresponding to the claimed crosslinking system (for claims 23, 37), and vulcanization accelerators (for claim 39). The prior art composition is preferably used in the production of sidewalls for tires (for claim 23) (¶0072).
Regarding the claimed synthetic diene elastomer: As reported by Camaño, SSBR 1712 is characterized by a Tg value of 219.5 K (i.e., -53.65 °C) (See Table II). SSBR 1712 
Regarding the claimed thermoplastic elastomer: Styroflex ® BX 6105 is a styrene/butadiene block copolymer, corresponding to the claimed thermoplastic elastomer (for claim 23) wherein the thermoplastic block is a styrene polymer (for claim 28) and the elastomer block is a butadiene polymer (for claims 25-27). Lechtenböhmer teaches that Styroflex ® BX 6105 has a styrene-styrene/butadiene-styrene block structure (¶0038), corresponding to the claimed optionally hydrogenated SOE block copolymer structure (for claims 29-31).  
The composition of Sample 2 comprises 68.75 parts SSBR 1712, 25 parts Styroflex ® BX 6105, 65 parts carbon black, 1.8 parts sulfur, and 1.66 parts accelerator per 118.75 parts matrix (see Table 1 reporting that Sample 2 comprises 25 parts styrene/butadiene rubber 1502, 68.75 parts styrene/butadiene rubber 1712, 25 parts of the block copolymer). Based on these numbers, it is calculated that the prior art composition comprises about 57.9 phr SSBR 1712 (for claim 36), 21.1 phr Styroflex ® BX 6105 (for claim 33), 54.7 phr carbon black (for claim 41), 1.5 phr sulfur (for claim 38), and 1.4 phr accelerators (for claim 39).

Claims 23, 25-35, and 37-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miura, US2019/0144646.
Miyazaki, EP2716700, has been cited as evidence that the composition of Miura inherently meets the claimed limitation of Tg of the diene elastomer.
Example 1 of Miura (Table 1) discloses a composition comprising 30 phr commercially available polybutadiene BR150B (0039); 5 phr of a styrene-hydrogenated styrene/butadiene-styrene block copolymer (0040), corresponding to the claimed thermoplastic elastomer (for claims 23, 25-33); 10 parts of carbon black, corresponding to the claimed filler (for claims 23, 40, 41); and a combination of 1.5 parts sulfur and 3.8 parts vulcanization accelerators, corresponding to the claimed crosslinking system (for claims 23, 37-39). Miura teaches that the prior art composition is used in the production of sidewalls for tires (for claim 23) (¶0033).
Regarding the claimed the diene elastomer: BR150B is a polybutadiene characterized by a Tg of -114 °C (see ¶0110 of EP2716700), corresponding to the claimed diene elastomer (for claims 23, 34, 35).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lechtenböhmer et al, US6598637.
As discussed earlier in this Action, Lechtenböhmer discloses a composition used in the production of tire sidewalls, wherein said composition comprises a diene rubber, a block copolymer, a sulfur curing system, and a filler (abstract; Column 9, lines 1-17; Column 60, lines 61-65). Said block copolymer comprises a block copolymer wherein the elastomeric block is a styrene/butadiene copolymer having a Tg of -50 to 25 °C (abstract), overlapping the claimed range.
Lechtenböhmer does not particularly point to the production of a sidewall wherein the elastomer block has the claimed Tg.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). As noted above, the prior art range overlaps the range recited in the instant claim. Barring a showing of . 
 
Claims 23-41 are rejected under 35 U.S.C. 103 as being unpatentable over Custodero et al, US2013/0116376.
Custodero discloses the production of a composition used in the production of sidewalls for tires (for claim 23), wherein said composition comprises one or more diene elastomers, a thermoplastic resin, a compatibilizing agent, a reinforcing filler (for claim 23), and a crosslinking system (for claim 23) (abstract, ¶0017). Said diene elastomer may be a styrene/butadiene copolymer having a Tg in the range of 0 to -70 °C, overlapping the claimed range (for claim 23) and is present in an amount greater than 50 phr (¶0044, 0046), overlapping the claimed range (for claim 36); the prior art diene elastomer therefore corresponds to the claimed synthetic diene elastomer (for claims 23, 34, 35). Said compatibilizing agent may be a styrene-butadiene-styrene (SBS) block copolymer (0089, 0092), corresponding to the claimed thermoplastic elastomer (for claims 23, 29-32) wherein the thermoplastic blocks are polystyrene (for claim 28) and the elastomeric block is polybutadiene (for claims 25-27). Custodero exemplifies the inclusion of 15 to 68 phr of the compatibilizing agent (see Tables), overlapping the claimed range (for claim 33). Said reinforcing filler may be carbon black (for claim 40), and is present in an amount in the range of 20 to 200 phr, overlapping the claimed range (for claim 41) (¶0100, 0107). Said crosslinking system is sulfur-based (for claim 37), and comprises sulfur in an amount of 0.5 to 10 phr, overlapping the claimed range (for claim 38), and a vulcanization 
Regarding the Tg of the elastomeric block: Custodero teaches that the elastomeric block may be a polybutadiene having Tg in the range of -80 to -110 C (¶0050, 0080-0081); note that this range is entirely encompassed by the claimed range (for claim 24).
Custodero does not particularly point to the production of a tire having a sidewall comprising the claimed composition.
Custodero teaches the production of a composition comprising the claimed components, wherein the ranges disclosed by the prior art overlap those recited in the instant claims. As all required elements are taught by the prior art, it therefore would have been obvious to an ordinary artisan to prepare a tire having a sidewall made from a composition comprising the claimed amounts in view of the teaches of Custodero; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765